Per Curiam.
On affidavit filed in the above stated cause it was ordered that Albert H. Holland, judge of the Court of Common Pleas of the county of Morris, and E. Bertram Mott, clerk of the county of Morris, respondents, show cause why a peremptory or alternative writ of mandamus shall not issue commanding them and enjoining him, Albert H. Holland, judge of the Court of Common Pleas of the county of Morris, “to approve one of the bonds” which relator, Michael A. Sagarese, filed with him for approval, and to permit the said relator to qualify as justice of the peace, as of May 1st, 1931.
Our examination of the depositions results in the conclusion that sufficient appears to justify the award of an alternative writ, but not a peremptory writ. The legal right is not clear, and the facts which may well be pertinent are not definitely settled. In such case the court will ordinarily *231award an alternative writ to the end that an issue may be made, and the facts definitely ascertained, and thereby an opportunity given for review in error. Hugg v. Camden, 39 N. J. L. 620; Schnitzler v. New York Transportation Co., 76 Id. 171.
Accordingly an alternative writ will be awarded.